DETAILED ACTION

1. It is hereby acknowledged that 17/208956 the following papers have been received and placed of record in the file: Remark date 07/27/2021

Oath/Declaration
2. The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Drawings
3. The applicant’s drawings submitted are acceptable for examination purposes. 


Double Patenting
4.   	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 2-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of Patent Application (US 10,548,065).   Although the conflicting claims are not identical, they are not patentably distinct from each other because they both relate to minimum system information whether being broadcasted. The main difference is instant application (17/208956) explains a preamble and system information request, where the random access response message comprises only a medium access control subheader with at least one random access preamble identifier while Patent Application (US 10,548,065) uses a bitmap.   These would be obvious modifications to have times or scheduling for sending or requesting system information.  

		   
Instant Application (17/208956)                         
Patent No (US 10,548,065)                          
2. (New) A method in a user equipment, the method comprising:
receiving broadcasted minimum system information, the broadcasted minimum system information including information for initial access to a cell;
transmitting a random access preamble and a system information request in a random access channel message in a random access channel procedure, where the system information request requests transmission of non-minimum system information, and where the non-minimum system information is not included in the minimum system information; and
receiving a random access response message in response to transmitting the random access preamble and the system information request, where the random access response message comprises only a medium access control subheader with at least one random access preamble identifier.

1. A method, the method comprising: receiving minimum system information including at least cell access information to establish access with a cell, the minimum system information also including at least one indication indicating whether particular system information listed in scheduling information in the minimum system information is being broadcasted or not being broadcasted; transmitting a system information request message requesting transmission of non-minimum system information if the at least one indication indicates the non-minimum system information is not being broadcasted, where the non-minimum system information is not included in the minimum system information; and receiving the non-minimum system information either in response to the transmitting of the system information request message or in response to the at least one indication indicating whether particular system information is being broadcasted, wherein the system information request message comprises a BITMAP, where each bit in the BITMAP that each correspond to a unique system information message for the requested non-minimum system information, and wherein a leftmost bit of the BITMAP corresponds to a lowest valued unique system information message type requested, a rightmost bit of the BITMAP corresponds to a highest valued unique system information message type requested, and bits ordered from the leftmost bit to the rightmost bit being ordered in accordance with increased valued minimum information requested.

The remaining claims in instant application are similar to remaining claims in patent application.

	   Claims 2-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. (US 11,006,350).   Although the conflicting claims are not identical, they are not patentably distinct from each other because they both relate to minimum system information whether being broadcasted. The main difference is instant application (17/208956) explains a preamble and the system information request, where the random access response message comprises only a medium access control subheader with at least one random access preamble identifier while Patent Application (US 11,006,350) includes using a bitmap.   These would be obvious modifications to have times or scheduling for sending or requesting system information.  

Instant Application (17/208956)                         
Patent No (US 11,006,350)                          
2. (New) A method in a user equipment, the method comprising:
receiving broadcasted minimum system information, the broadcasted minimum system information including information for initial access to a cell;
transmitting a random access preamble and a system information request in a random access channel message in a random access channel procedure, where the system information request requests transmission of non-minimum system information, and where the non-minimum system information is not included in the minimum system information; and
receiving a random access response message in response to transmitting the random access preamble and the system information request, where the random access response message comprises only a medium access control subheader with at least one random access preamble identifier.

1. A method in a device, the method comprising: transmitting minimum system information including at least cell access information to establish access with a cell, the minimum system information also including at least one indication indicating whether particular system information listed in scheduling information in the minimum system information is being broadcasted or not being broadcasted; receiving a system information request message requesting transmission of non-minimum system information if the at least one indication indicates the non-minimum system information is not being broadcasted, where the non-minimum system information is not included in the minimum system information; and transmitting the non-minimum system information in response to the receiving of the system information request message, wherein the system information request message comprises a BITMAP, where each bit in the BITMAP that each correspond to a unique system information message for the requested non-minimum system information, and wherein a leftmost bit of the BITMAP corresponds to a lowest valued unique system information message type requested, a rightmost bit of the BITMAP corresponds to a highest valued unique system information message type requested, and bits ordered from the leftmost bit to the rightmost bit being ordered in accordance with increased valued minimum information requested.


The remaining claims in instant application are similar to remaining claims in patent application.

Claim Objections
5.  Claims 2-21 are objected to because of the following informalities:  Claim 2, 9 and 16 discloses “…where the system information request requests transmission of non-minimum system information…”.  It is unclear what is meant by this limitation. Based on the specification, a system information request message requesting…, may be included to clarify (see paragraph [0004]) paragraph . Appropriate correction is required.






Examiner’s Note:

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
Ingale et al(US 10499325) explains a SI request message is transmitted in response to a Random Access Response message received from the base station for a PRACH preamble transmission, wherein the transmitted PRACH preamble is an unreserved preamble selected randomly from a plurality of PRACH preambles.
Agiwal et al(US 2017/0251500A1) explains an order to receive one or more system information provided on demand, , UE transmits random access preamble. In an embodiment, PRACH preambles or PRACH opportunities (i.e. time/frequency resources) for requesting system information can be different from the PRACH preambles or PRACH opportunities for other purposes. This can minimize impact to random access load because of SI requests. PRACH preambles or PRACH opportunities (i.e. time/frequency resources) for obtaining system information can be predefined or signaled by network in first category (also referred as minimum SI or essential SI) of system information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-3905.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-7784.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD A SMARTH/Primary Examiner, Art Unit 2478